DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 29-38, and 40-52 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lowe (“Blood Culture Collection” Sinai Hospital, Department of Pathology, 11/08/2012, pp. 1-7).
Regarding claim 29, Lowe teach a method for verifying a sample volume of bodily fluid withdrawn from a patient using a volumetric verification device, the method comprising: coupling the volumetric verification device  to a sample reservoir to place an indicator of the volumetric verification device in a position relative to a length of a label of the sample reservoir (p. 4 step 2: bottles have 5ml increment markings along the length of the label), the position associated with a predetermined volume of bodily fluid  configured to be transferred into an inner volume of the sample reservoir (p. 4 Step 2: mark bottles at the fill level), the inner volume containing an additive (p. 4: broth); establishing fluid communication between the patient and the sample reservoir (p. 6 Step 7a-c); transferring a volume of bodily fluid from the patient to the sample reservoir (p. 6 Step 7c collect blood in the aerobic bottle to desired fill level); and verifying the volume of bodily fluid transferred to the sample reservoir is substantially the predetermined volume via the indicator (P. 6 Step 7d monitor to ensure proper blood flow and fill level).
Regarding claim 30, Lowe teach the indicator is a marker, the method further comprising: manipulating the volumetric verification device such that the marker forms a mark on the label of the sample reservoir (p. 4 figure depicts a marker manipulating the label at the fill level).
Regarding claim 31, Lowe teach the transferring of the volume of bodily fluid from the patient to the sample reservoir includes transferring bodily fluid to the sample reservoir until a meniscus of the bodily fluid within the sample reservoir is substantially aligned with the mark. (P. 6 Step 7d monitor to ensure proper blood flow and fill level).
Regarding claim 32, Lowe teach the verifying of the volume of bodily fluid transferred to the sample reservoir includes visually verifying a surface of the bodily fluid within the sample reservoir is substantially aligned with the mark. (P. 6 Step 7d monitor to ensure proper blood flow and fill level).
Regarding claim 33, Lowe teach the indicator is a window defined by the volumetric verification device, the verifying of the volume of bodily fluid transferred to the sample reservoir includes visually verifying a surface of the bodily fluid within the sample reservoir is substantially aligned with the window.(p. 4 marker is place adjacent to space made by the label end with the volume lines, reads on "window" to allow visualization of the sample fill volume)
Regarding claim 34, Lowe teach in the indicator is a first indicator (p. 4 Step 2: mark bottles fill level on label), the volumetric verification device includes a second indicator (p. 4: broth level marked), the coupling of the volumetric verification device to the sample reservoir includes coupling the volumetric verification device to the sample reservoir such that the first indicator is substantially aligned with the predetermined volume when bodily fluid is transferred into the inner volume (p. 4 Step 2: mark bottles fill level on label) and the second indicator is substantially aligned with a surface of the additive prior to the transferring of the volume of bodily fluid from the patient to the sample reservoir. (p. 4: broth level marked step 2 prior to the transferring of the volume of bodily fluid step 7)
Regarding claims 35-36, Lowe teach a portion of the sample reservoir has a color based on the additive contained in the sample reservoir, the method further comprising: selecting, prior to the coupling of the volumetric verification device to the sample reservoir, the volumetric verification device from a plurality of volumetric verification devices based at least in part on a color of a portion of the volumetric verification device matching the color of the portion of the sample reservoir; wherein the additive is one of an aerobic culture medium or an anaerobic culture medium. (p. 2 (a1): different media in the bottles for optical recover: yellow label anaerobic, blue label for aerobic)
Regarding claims 37, Lowe teach a method for verifying a sample volume of bodily fluid transferred from a patient to a sample reservoir, the method comprising: disposing a volumetric verification device about a portion of the sample reservoir (p. 4 step 2: bottles have 5ml increment markings along the length of the label); manipulating the volumetric verification device to place an indicator of the volumetric verification device in a position along a label of the sample reservoir, the position along the label being associated with a predetermined fill volume based at least in part on an additive contained in an inner volume of the sample reservoir (p. 4 Step 2: mark bottles at the fill level along the increment markings); establishing fluid communication between the patient and the sample reservoir (p. 6 Step 7a-c); and transferring a flow of bodily fluid from the patient to the sample reservoir until a surface of a volume of bodily fluid contained in the sample reservoir is substantially aligned with the indicator.(p. 6 Step 7c collect blood in the aerobic bottle to desired fill level)
Regarding claims 38, Lowe teach the indicator is a marker, the manipulating of the volumetric verification device includes placing a mark on the label of the sample reservoir using the marker.(p. 4 figure depicts a marker manipulating the label at the fill level along the increment markings).
Regarding claim 40, Lowe teach the predetermined fill volume is a sum of a volume of the additive and a predefined volume of the bodily fluid based on the additive.  (p. 4 Step 2 fill line is sum of volume of additive and desired volume of blood sample)
Regarding claim 41, Lowe teach the additive is one of an aerobic culture medium or an anaerobic culture medium. (p. 2 (a1): different media in the bottles for optical recover: yellow label anaerobic, blue label for aerobic)
Regarding claim 42, Lowe teach the indicator is a first indicator (p. 4 Step 2 fill level marked), the sample reservoir including a second indicator indicative of the additive (p. 2 yellow and blue labels based on the anaerobic or aerobic broth) contained in the inner volume of the sample reservoir, the method further comprising: providing the volumetric verification device based on the second indicator (p. 2: labels colored based on the broth type).
Regarding claim 43, Lowe teach the second indicator is a color of at least a portion of the sample reservoir, a color of at least a portion of the volumetric verification device matching the color of at least the portion of the sample reservoir. (p. 2 color of label matches portion of sample reservoir cap)
Regarding claim 44, Lowe teach the volumetric verification device is from a plurality of volumetric verification devices and the sample reservoir is from a plurality of sample reservoirs, a color of at least a portion of each volumetric verification device from the plurality of volumetric verification devices being based on a color of at least a portion of a sample reservoir from the plurality of sample reservoirs, the method further comprising: selecting the volumetric verification device from the plurality of volumetric verification devices based at least in part on the color of at least the portion of the volumetric verification device from the plurality of volumetric verification devices matching the color of at least the portion of the sample reservoir from the plurality of sample reservoirs. (p. 2 plurality of labels with colors match the bottles media and color of the caps)
Regarding claim 45-46, Lowe teach a method for verifying a sample volume of bodily fluid transferred from a patient to a sample reservoir, the sample reservoir including a first indicator, the first indicator being indicative of an additive contained in an inner volume of the sample reservoir (p. 4 broth level mark), the method comprising: selecting a volumetric verification device based on the first indicator (p. 4 a label on bottle based on media in bottle), the volumetric verification device including a second indicator  and a third indicator (p.4 fill-line on label) ; disposing the volumetric verification device about a portion of the sample reservoir such that  the second indicator is substantially aligned with a surface of the additive contained in the inner volume of the sample reservoir (p. 4 lines on label aligned with the broth level) the third indicator is placed in a position along a length of a label of the sample reservoir (p. 4 incremental 5ml lines on label), the position associated with a predetermined fill volume based on the additive contained in the inner volume of the sample reservoir (p.4 fill-line on label based on broth level and desired sample volume to collect); and transferring a flow of bodily fluid from the patient to the sample reservoir until a surface of a volume of bodily fluid contained in the sample reservoir is substantially aligned with the third indicator; wherein the additive is one of an aerobic culture medium or an anaerobic culture medium.(p. 6 Step 7c collect blood in the aerobic bottle to desired fill level)
Regarding claims 47-48, Lowe teach the predetermined fill volume is a sum of a volume of the additive and a predefined volume of bodily fluid based on the additive, the volume of bodily fluid contained in the sample reservoir is substantially equal to the predefined volume of bodily fluid when the surface of the volume of bodily fluid contained in the sample reservoir is substantially aligned with the third indicator. (p. 4 fill line)
Regarding claim 49, Lowe teach the first indicator is a color of at least a portion of the sample reservoir, a color of at least a portion of the volumetric verification device matching the color of at least the portion of the sample reservoir. (p. 2 color of label matches portion of sample reservoir cap)
Regarding claim 50, Lowe teach the volumetric verification device is from a plurality of volumetric verification devices and the sample reservoir is from a plurality of sample reservoirs, a color of at least a portion of each volumetric verification device from the plurality of volumetric verification devices being based on a color of at least a portion of a sample reservoir from the plurality of sample reservoirs, and the first indicator is the color of at least the portion of the sample reservoir from the plurality of sample reservoirs, the color of at least the portion of the volumetric verification device from the plurality of volumetric verification devices matching the color of at least the portion of the sample reservoir from the plurality of sample reservoirs. (p. 2 plurality of labels with colors match the bottles media and color of the caps)
Regarding claim 51, Lowe teach the second indicator is a first window defined by the volumetric verification device and the third indicator is a second window defined by the volumetric verification device. .(p. 4 marker for broth and fill line are placed adjacent to space made by the label end with the volume lines, reads on "window" to allow visualization of the sample fill volume)
Regarding claim 52, Lowe teach the disposing of the volumetric verification device about the portion of the sample reservoir is such that the surface of the additive is visible via the first window defined by the volumetric verification device, the method further comprising: stopping the transfer of the flow of bodily fluid from the patient to the sample reservoir when the surface of the volume of bodily fluid in the sample reservoir is visible via the second window defined by the volumetric verification device. (p. 6 Step 7 c-d monitor the blood to the fill level and stop the blood collection at desired fill level)
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. Applicants argue that the volumetric verification device in Lowe is not in a position relative to a length of a label of the sample reservoir.   This is not convincing because the incremental markings (pg. 4 Step 2: bottles marked 5ml increments along the label) along the length of the label is read on the above limitation recited in the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798